Citation Nr: 1820212	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  14-16 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal disability, to include as due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C. § 1117.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for a psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran is represented by:  Nebraska Department of Veterans Affairs 


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1992 to July 2013, including service in the Southwest Asia theater of operations. This matter comes before       the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The issue of entitlement to service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision by the Board, the Veteran withdrew        his appeal with respect to the issue of entitlement to service connection for a gastrointestinal disability.

2.  Prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal with respect to the issue of entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for a gastrointestinal disability been met.  38 U.S.C.A. § 7105 (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  Such withdrawal may be made by the appellant or by his or her authorized representative and, unless done   on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204(a).  

During the November 2017 Board hearing, the Veteran's representative stated on the record that the Veteran wished to withdraw his appeal with respect to the issues of entitlement to service connection for a gastrointestinal disability and bilateral hearing loss.  As such, no allegation of error of fact or law remains before the Board for consideration with respect to those claims.  Accordingly, the Board finds that the Veteran has withdrawn his appeal with respect the issues of entitlement to service connection for a gastrointestinal disability and bilateral hearing loss.


ORDER

The appeal as to the issue of entitlement to service connection for a gastrointestinal disability is dismissed.

The appeal as to the issue of entitlement to service connection for bilateral hearing loss is dismissed.

REMAND

After a statement of the case (SOC) was issued in April 2014, the RO obtained VA treatment records which are relevant to the Veteran's service connection claim for a psychiatric disability.  Therefore, a remand is necessary for AOJ consideration of this evidence in the first instance.  See 38 C.F.R. § 19.31 (2017).

The Veteran testified that he continues to receive treatment.  Relevant ongoing medical records should also be requested.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Board notes that the Veteran underwent a VA mental disorders examination     in 2013, which did not find a current psychiatric disability.  Since that time, VA treatment records note the Veteran is on medication, was diagnosed with mood disorder in 2014, and reports some current symptomatology. Accordingly, a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his claimed disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified. In addition, obtain updated VA treatment records. If any requested records are unavailable, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, schedule the Veteran for a PTSD examination. The claims file must be reviewed in conjunction with    the examination. All indicated tests should be conducted.  Follow review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for any psychiatric disorder found, and then should respond to the following:

a. If the Veteran is diagnosed with PTSD, the examiner should indicate the stressor(s) upon which the diagnosis is based. 

b. For diagnoses other than PTSD, to include mood disorder diagnosed noted in VA treatment records, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the condition arose in service or is otherwise related to service. 

The examiner should provide the rationale for the conclusions reached.

3.  After undertaking the development above and            any additional development deemed necessary, the Veteran's claim should be readjudicated. If the benefit sought on appeal remains denied, the appellant and         his representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


